Citation Nr: 0103135	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  95-30 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of left mandible injury.

2.  Entitlement to an initial rating in excess of 10 percent 
for neuropathy of the left fifth cranial nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from April 1959 to April 1963.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) North Little 
Rock Regional Office (RO) June 1994 rating decision which 
granted service connection for left mandible and left fifth 
cranial nerve disabilities, assigning each a 10 percent 
rating.  By RO determination in June 1995, the rating of the 
service-connected left mandible disability was increased from 
10 to 20 percent.  Consistent with AB v. Brown, 6 Vet. 
App. 35, 38 (1993), the claim remains in controversy where 
less than the maximum available benefit is awarded. 

During the pendency of this appeal, the claims file was 
transferred to the Muskogee RO which now has jurisdiction of 
the case.

In January 1999, the Board remanded this case to the RO for 
additional development of the evidence.


FINDINGS OF FACT

1.  The residuals of a left mandible injury include deviation 
to the left on opening of the mouth and atrophy of the 
mandibular body, pain (increasing on motion and prolonged 
chewing), tenderness, popping sensation, and inability to 
chew hard foods; there is no evidence of loss of the ramus, 
condyloid process, coronoid process, or nonunion of the 
mandible.

2.  The service-connected neuropathy of the left fifth 
cranial nerve is productive of left-sided facial numbness and 
impaired sensation, but there is no evidence of paralysis of 
the cranial nerve.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for residuals of left mandible injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.150, Diagnostic Code 9904 (2000).

2.  The schedular criteria for a rating in excess of 10 
percent for neuropathy of the left fifth cranial nerve have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  Consistent 
with such duty, the Board remanded the claims for ratings in 
excess of 20 and 10 percent of the service-connected left 
mandible and left fifth cranial nerve disabilities, 
respectively, in January 1999 for additional development of 
the evidence, including VA dental examination.  A review of 
the record indicates that the development requested by the 
Board has been completed, and that all available evidence 
pertinent to the claims has been associated with the file.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The 
examination report obtained is thorough and contains 
sufficient information to rate the veteran's disabilities 
according to the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Board is satisfied that 
the veteran has been adequately assisted in the development 
of his claims, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

On the other hand, where entitlement to compensation has 
already been established, a veteran's disagreement with an 
assigned rating is a new claim for increase, based on facts 
different from a prior final claim.  Suttmann v. Brown, 
5 Vet. App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (2000); 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this case, the veteran noted disagreement with the initial 
ratings assigned his left mandible and left fifth cranial 
nerve disabilities following the grant of service connection, 
and perfected his appeal as to those issues; thus, the 
propriety of the rating from effective date of the award of 
service connection (September 1993) through to final 
resolution of the issues is currently before the Board.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson, 12 Vet. 
App. 119.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  

Service connection for left mandible and left fifth cranial 
nerve disabilities was granted by RO rating decision in June 
1994, and each disability was assigned a 10 percent rating 
(but, as noted above, the rating of the mandible disability 
was increased to 20 percent by RO decision in June 1995).  
That decision was based on the veteran's service medical 
records showing that he fractured the jaw in a motor vehicle 
accident in December 1959, and post service clinical evidence 
diagnosing the pertinent disabilities.

On VA dental examination in April 1994, the veteran reported 
left-sided temporomandibular joint pain and difficulty 
wearing his mandibular denture due to loss of bone on the 
left side.  On examination of the mandible, left lateral 
excursion was limited (but was normal on the right), vertical 
excursion was 36 millimeters (mm), and protrusive excursion 
was normal; there was no evidence of speech interference, but 
the veteran was unable to chew food due to loss of natural 
teeth (his dentures were ill-fitting on the left) and bone on 
the left side of the mandible; the left side of the mandible 
was asymmetric and flattened, and the nose was deviated to 
the right, but there was no occlusion; there was no evidence 
of scarring, paralysis, or functional impairment, but there 
was bone loss on the left side of the mandible in the molar 
region; the left side of the face and mandible was numb 
(impaired sensation of the fifth cranial nerve); the mandible 
deviated to the left on opening, and there was evidence of 
left-sided facial pain and severe soreness of the left 
internal pterygoid muscle.  Temporomandibular joint disease 
of the left condyle, loss of bone of the body on the left 
side of the mandible, and edentulous mandible and maxilla 
were diagnosed.  

At a May 1995 RO hearing, the veteran testified that he had 
difficulty opening and closing his mouth and chewing hard 
foods due to mandibular pain and soreness, noting that he was 
unable to fully open his mouth.  He stated that he felt 
soreness and numbness of the lip, especially when trying to 
chew hard food, but he indicated that he was not taking any 
medication for the jaw disability.  He indicated that his 
treating physicians informed him that bone graft surgery 
could alleviate his pain and improve the appearance and 
function of the jaw, but a surgery had not been scheduled.  
He testified that he had impairment involving the left side 
of his face, consisting of alternating pain and numbness, 
especially when trying to chew food on the left side of 
mouth.  

VA medical records from May 1997 to May 1999 document 
intermittent medical and dental treatment and include reports 
of past history of a broken jaw.

Pursuant to the January 1999 remand request, the veteran was 
afforded VA dental examination in August 1999.  He reported 
temporomandibular joint pain, occasional popping of the 
joint, inability to chew hard foods, occasional loss of taste 
on prolonged chewing, and muscle tenderness, noting that 
those symptoms gradually intensified over the years since his 
in-service jaw injury.  On examination, there was deviation 
to the left on opening of the mouth. The veteran reported 
sharp and dull sensation to touch of the oral tissue; he 
noted that his lower dentures gained stability after the 
placing of two implants in October 1999; inter-incisal range 
of motion was: full opening, with pain setting in at 20 mm; 
pain at 5 mm of protrusive motion; 4 mm right lateral motion, 
without evidence of pain; and "some" pain at 7 mm left 
lateral motion; X-ray study showed atrophy in the posterior 
mandible, especially on the left side.  Temporomandibular 
dysfunction with little or no loss of sensation to the fifth 
cranial nerve was diagnosed.

On VA neurological examination in August 1999, which included 
a review of the claims file, impairment of the left fifth 
cranial nerve was noted, but no pertinent diagnoses were 
indicated.  

In a September 1999 addendum to the August 1999 VA dental 
examination report, prepared in conjunction with a review of 
the claims file, the examiner indicated that the veteran's 
temporomandibular joints articulated but deviated to the left 
on opening; there was occasional popping on full opening of 
mouth, probably due to malpositioning of the left condylar 
head; panoramic X-ray study showed no loss of the ramus, 
condyloid process, coronoid process, or mal- or non-union of 
the mandible, but some atrophy of the left mandibular body 
was noted.  The examiner opined that there was no paralysis 
of the fifth cranial nerve, but there could be slight loss of 
sensation to some of the branches of the third division of 
the fifth cranial nerve.

In September 2000, Social Security Administration (SSA) 
administrative and medical records were associated with the 
veteran's claims file, showing that he was in receipt of SSA 
disability benefits since October 1991 due to disabilities 
unrelated to his service-connected left mandible and left 
fifth cranial nerve disabilities.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Currently, the veteran's service-connected left mandible 
disability is rated under 38 C.F.R. § 4.150, Code 9904, 
malunion of the mandible, and a 20 percent rating is assigned 
(representing the maximum available rating under that Code) 
consistent with evidence of severe displacement of the 
mandible.

Based on the entire evidence of record, the Board finds that 
an increased rating for the veteran's service-connected left 
mandible disability is unwarranted.  The evidence shows that 
he fractured the jaw in service, resulting in chronic 
residual disability productive of pain and impairment; the 
disability is manifested by atrophy of the mandibular body 
and deviation to the left on opening of the mouth, and that 
it is productive of pain and painful motion, tenderness, and 
popping sensation.  However, as the currently assigned 20 
percent rating under Code 9904 represents the maximum 
available rating under that Code (consistent with severe 
displacement of the mandible), application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 as mandated by DeLuca, 8 Vet. 
App. at 206, does not provide a basis upon which an 
evaluation greater than 20 percent may be assigned.

The entirety of the evidence does not show that the service-
connected left mandible disability is associated with 
complete loss of the mandible, loss of about a half of the 
mandible, severe nonunion of the mandible, loss of the ramus, 
loss of condyloid process, or loss of at least a half of hard 
palate.  Thus, the rating of that disability under Codes 
9901, 9902, 9903, 9906, 9908, or 9911 is unwarranted in this 
case.  The evidence also does not show that any inter-incisal 
motion impairment approximates the criteria for a rating 
greater than 20 percent under Code 9905.

Regarding the veteran's service-connected left fifth cranial 
nerve disability, it is currently rated under 38 C.F.R. 
§ 4.124a, Code 8305, neuritis, and a 10 percent rating is 
assigned consistent with evidence of incomplete moderate 
paralysis of the fifth (trigeminal) cranial nerve.  If 
incomplete paralysis of that nerve is severe, a 30 percent 
rating will be assigned under the same Code; complete 
paralysis will be rated 50 percent disabling.

Based on the entire evidence of record, the Board finds that 
a rating in excess of the currently assigned 10 percent for 
the service-connected left fifth cranial nerve disability is 
unwarranted.  Although the veteran has noted facial pain, 
tenderness, numbness, and impaired sensation, increasing when 
trying to chew hard foods, a thorough VA dental examination 
was performed in August 1999, in conjunction with a review of 
the entire claims file, to determine the severity of the left 
fifth cranial nerve disability.  The examiner opined, on 
examination in August 1999 and in the addendum in September 
1999, that the fifth cranial nerve was not paralyzed; loss of 
sensation was characterized as "slight."  Accordingly, 
there is no basis on which a rating greater than the current 
10 percent may be assigned that disability under Code 8305, 
as that rating is assigned for "moderate" incomplete 
paralysis.

The Board stresses that the preponderance of the evidence is 
against the veteran's rating claims, and it presents no 
question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable.



ORDER

A rating in excess of 20 percent for left mandible disability 
is denied.

A rating in excess of 10 percent for neuropathy of the left 
fifth cranial nerve is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 


